DETAILED ACTION
The instant application having Application No. 16/968704 filed on 08/10/2020 is presented for examination by the examiner.

Claims 2-3, 5-6, 8-9, 11-16 were cancelled. Claims 1, 4, 7, 10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
On Applicant’s remark, Applicant argues that AKKARAKARAN does not disclose the scope of the limitation “wherein ordering (i.e. arrangement/setup) of the SR follows SR configuration indexing (i.e. indication/indicator/information) in the RRC configuration”. In response, Examiner respectfully disagrees, since the scope of the limitation at issue merely requires that “an arrangement/setup of the SR is based on an indication/information in a RRC message.”. 

As stated in AKKARAKARAN, “(par. 0021), The UE receives a radio resource control (RRC) message from a base station. The RRC message may indicate that uplink component carriers (CCs) of the UE are to be assigned to a plurality of uplink CC groups. Upon receipt of the RRC, the UE may assign the uplink CCs to the plurality of uplink CC groups. A multi-bit SR may be generated for each group of the plurality of uplink CC groups”, AKKARAKARAN discloses that the UE receives the RRC message carrying information regarding the uplink component carriers (CCs) of the UE are to be assigned to a plurality of uplink CC groups. Base on the information, the UE will generate/arrange the multi-bit SR for each group of the plurality of uplink CC groups. As such, AKKARAKARAN clearly discloses, in view of the scope of the limitation, “wherein ordering (i.e. arrangement) of the SR follows SR configuration indexing (i.e. indication/indicator/information) in the RRC configuration”.

Claim Objections
Claims 1, 4, 7, 10 are objected to because of the following informalities: 
Claims 1, 4, 7, 10 each recites the limitation “the RRC configuration” (at the end of each claims). However, there is insufficient antecedent base for this limitation in the claims. Base on the content of the claims, it appears that Applicant should replace “the RRC configuration” with “a RRC configuration”. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 4, 7, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8, 13, 14 of U.S. Patent Application # 16/645808 in view of Yin et al. (US 2015/0200752 A1)and further in view of  in view of AKKARAKARAN et al. (US 2018/0295540 A1). Claims 7, 8, 13, 14 of U.S. Patent Application # 16/645808 disclose the limitations recited in claims 1, 4, 7, 10 of the instant application except for the limitations “receiving circuity configured to receive a physical downlink shared channel (PDSCH);”, “….with PUCCH format 2, PUCCH format 3 or PUCCH format 4,”, “wherein the number of bits for SR is determined by ceil(log2(K+1))” and “ordering of the SR follows SR configuration indexing in the RRC configuration” as in claims 1, 4, 7 and 10. 

Instant Application
US Patent Application # 16/645808
Claim 1

A user equipment (UE), comprising: 

receiving circuity configured to receive a physical downlink shared channel (PDSCH);

and transmitting circuitry configured to transmit hybrid automatic repeat request acknowledgment/negative acknowledgement (HARQ-ACK) for the PDSCH and scheduling request (SR) on a physical uplink control channel (PUCCH) scheduled for the HARQ-ACK transmission 




with PUCCH format 2, PUCCH format 3 or PUCCH format 4,” 

wherein the HARQ-ACK and the SR are transmitted on the PUCCH by appending a number of bits for SR to the HARQ-ACK, wherein the number of bits for SR appended to HARQ-ACK bits  is determined by ceil(log2(K+1)), where K PUCCHs are configured to be transmitted for respective K SRs with SR transmission occasions that would overlap with a transmission of the PUCCH with HARQ-ACK information from the UE in a slot

ordering of the SR follows SR configuration indexing in the RRC configuration

Claim 7

A terminal apparatus comprising:





a receiver configured to receive a higher layer parameter for configuring one scheduling request (SR) configuration; and a transmitter configured to transmit hybrid automatic repeat request acknowledgement (HARQ-ACK) bits and SR bits using a physical uplink control channel (PUCCH) resource for transmission of a HARQ-ACK, wherein: the one SR configuration configures an SR PUCCH resource,




a value of a size L of the SR bits is given based on the following equation: log2(K + 1), where K is a number of SR configurations each corresponding to at least one SR PUCCH resource that overlaps with the PUCCH resource in a time domain, the SR bits are appended to the HARQ-ACK bits, and in response to determining that one SR PUCCH resource for the one SR configuration overlaps with the PUCCH resource, the value of L is given based on K = 1

Claims 4, 7, 10
Claims 7, 8, 13, 14 and (Yin and AKKARAKARAN)


However, Yin discloses “receiving circuity configured to receive a physical downlink shared channel (PDSCH);” as (par. 0142), The UE 102 may transmit 306 PDSCH HARQ-ACK information using PUCCH format 3 or PUSCH in a later subframe.] “……with PUCCH format 2, PUCCH format 3 or PUCCH format 4,” [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.]

LIU et al. (US Patent Application # 16/645808) and Yin et al. (US 2015/0200752 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yin’s teaching into LIU’s teaching. The motivation for making the above modification would be to improve communication flexibility and efficiency. (Yin, par. 0004)

Furthermore, AKKARAKARAN discloses “wherein the number of bits for SR is determined by ceil(log2(K+1))” as [(par. 0024), the size of the multi-bit SR is represented by the function X=ceil( log2(K+1)) in which K is a number of physical uplink control channel (PUCCH) resources and X is a number of SR bits. The K PUCCH resources are ordered in increasing size of corresponding SR resources and wherein the index of an ordered PUCCH resource ID is obtained from X bits when SR is triggered. Further, the formula applies when UCI transmitted by a UE on a PUCCH in a slot using specific PUCCH formats (e.g., 2, 3, or 4) overlaps in time with K configured PUCCH resources that overlap in time.] “ordering of the SR follows SR configuration indexing in the RRC configuration” [(par. 0021), The UE receives a radio resource control (RRC) message from a base station. The RRC message may indicate that uplink component carriers (CCs) of the UE are to be assigned to a plurality of uplink CC groups. Upon receipt of the RRC, the UE may assign the uplink CCs to the plurality of uplink CC groups. A multi-bit SR may be generated for each group of the plurality of uplink CC groups.]

LIU et al. (US Patent Application # 16/645808) and AKKARAKARAN et al. (US 2018/0295540 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AKKARAKARAN’s teaching into LIU’s teaching. The motivation for making the above modification would be to provide the desired level of speed or efficiency for BSR signaling. (AKKARAKARAN, par. 0001-0005)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 7, 10 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Yin et al. (US 2015/0200752 A1) in view of AKKARAKARAN et al. (US 2018/0295540 A1).

As per claim 1, Yin discloses “A user equipment (UE), comprising: receiving circuity configured to receive a physical downlink shared channel (PDSCH);” [(par. 0142), The UE 102 may transmit 306 PDSCH HARQ-ACK information using PUCCH format 3 or PUSCH in a later subframe.] “and transmitting circuitry configured to transmit hybrid automatic repeat request acknowledgment/negative acknowledgement (HARQ-ACK) for the PDSCH and scheduling request (SR) on a physical uplink control channel (PUCCH) scheduled for the HARQ-ACK transmission with PUCCH format 2, PUCCH format 3 or PUCCH format 4,” [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.] “wherein the HARQ-ACK and the SR are transmitted on the PUCCH by appending a number of bits for SR to the HARQ-ACK,” [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.]

Yin also discloses ““a number of bits for SR appended to HARQ-ACK bits” and “a transmission of the PUCCH with HARQ-ACK information from the UE in the slot”” as [(par. 0166), In the case when a transmission of HARQ-ACK feedback using PUCCH format 3 coincides with a sub-frame configured to the UE 102 by higher layers for transmission of scheduling request, the scheduling request bit (e.g., 1=positive SR; 0=negative SR) may be appended at the end of the sequence of concatenated HARQ-ACK bits.]

Yin does not explicitly disclose “wherein the number of bits for SR is determined by ceil(log 2(K+1)), where K PUCCHs are configured to be transmitted for respective K SRs with SR transmission occasions that would overlap with a transmission of the PUCCH from the UE” and “and ordering of the SR follows SR configuration indexing in the RRC configuration”.

However, AKKARAKARAN discloses “wherein the number of bits for SR is determined by ceil(log 2(K+1)), where K PUCCHs are configured to be transmitted for respective K SRs with SR transmission occasions that would overlap with a transmission of the PUCCH from the UE” as [(par. 0024), the size of the multi-bit SR is represented by the function X=ceil( log2(K+1)) in which K is a number of physical uplink control channel (PUCCH) resources and X is a number of SR bits. The K PUCCH resources are ordered in increasing size of corresponding SR resources and wherein the index of an ordered PUCCH resource ID is obtained from X bits when SR is triggered. Further, the formula applies when UCI transmitted by a UE on a PUCCH in a slot using specific PUCCH formats (e.g., 2, 3, or 4) overlaps in time with K configured PUCCH resources that overlap in time.] “and ordering of the SR follows SR configuration indexing in the RRC configuration” as [(par. 0021), The UE receives a radio resource control (RRC) message from a base station. The RRC message may indicate that uplink component carriers (CCs) of the UE are to be assigned to a plurality of uplink CC groups. Upon receipt of the RRC, the UE may assign the uplink CCs to the plurality of uplink CC groups. A multi-bit SR may be generated for each group of the plurality of uplink CC groups.]

Yin et al. (US 2015/0200752 A1) and AKKARAKARAN et al. (US 2018/0295540 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate AKKARAKARAN’s teaching into Yin’s teaching. The motivation for making the above modification would be to provide the desired level of speed or efficiency for BSR signaling. (AKKARAKARAN, par. 0001-0005)

As per claims 4, 7 and 10, as [see rejection of claim 1.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463